Citation Nr: 0319737	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by left arm and left hand discomfort.  

2.  Entitlement to service connection for acid reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, her spouse, and a friend.




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1994 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the May 1994 
rating action, the RO denied service connection for pain in 
the left arm and hand, and in the September 2002 rating 
decision, the RO denied service connection for acid reflux.  
The veteran has perfected timely appeals of these 
determinations to the Board.

In August 1996 and February 1997, the veteran, accompanied by 
her representative, her spouse and a friend, testified at a 
hearings conducted by former Board Members (now known as a 
Veterans Law Judges).  Following each hearing, the Board 
notified the veteran that the Veterans Law Judge who 
conducted the hearing was no longer employed by the Board and 
informed her that she was entitled to another hearing.  
Because each time the veteran responded that she wished to 
testify at another Board hearing, in January 1997 and May 
1999, the Board remanded this case to honor her request.  In 
an August 1999 statement, however, the veteran indicated that 
she no longer desired such a hearing, and the Board thus 
concludes that her request for another Board hearing has been 
withdrawn.  

When this matter was previously before the Board in November 
1997, it was remanded for further development and 
adjudication.  Thereafter, in a May 2000 decision, the Board 
determined that the veteran's claim of service connection for 
a disability manifested by left arm and left hand discomfort 
was plausible and remanded it for further development.  

In the May 2000 decision, the Board also granted entitlement 
to a separate rating for the veteran's right foot scar and 
denied her claims seeking higher initial evaluations for her 
right foot intractable plantar keratosis and her chronic 
hidradenitis suppurativa of the axilla area.  As such, none 
of these claims is before the Board.

When this matter was again before the Board in a March 2003, 
the Board determined further development was necessary, and 
in June 2003, she was afforded VA joints and gastrointestinal 
examinations, the reports of which, together with outstanding 
VA treatment records, have been associated with the claims 
folder.  

The June 2003 VA joints examination was conducted pursuant to 
the authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
Because the newly received evidence is favorable to the 
veteran's claim of service connection for a disability 
manifested by left arm and left hand discomfort, and in light 
of the following decision in which the Board grants service 
connection for left shoulder impingement syndrome, the Board 
will proceed with its decision without remanding the case to 
the RO because the veteran is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this regard, the Board 
notes that regulations provide that where, as here, the Board 
grants the benefit to the veteran, no notice is required.  
See 38 C.F.R. § 20.903(b) (2002).

The veteran's claim of service connection for acid reflux, as 
well as her challenge to the initial rating assigned for her 
service-connected uterine fibroids, will be addressed in the 
remand section of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Left shoulder impingement syndrome had its onset during 
service.


CONCLUSION OF LAW

Left shoulder impingement syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for a disability manifested by left arm 
and left hand discomfort, and that the requirements of the 
VCAA have in effect been satisfied.

In November 1993, April 1998, September 2000, February 2001, 
July 2002 and June 2003, the veteran was provided with VA 
examinations to determine the nature and extent of her 
disability manifested by left arm and left hand discomfort, 
and to obtain an opinion as to the etiology of this 
condition.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In addition, the veteran testified at Board hearings held in 
April 1996 and February 1997, and she and her representative 
have been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In September 2001 
and July 2002 letters, the RO notified the veteran of the 
evidence needed to substantiate her claim and offered to 
assist her in obtaining any relevant evidence.  These letters 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, in light of the 
Board's own development, there is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time, 
without a fifth remand of the case to the RO for providing 
additional assistance in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, in light of 
the Board's favorable decision and the record on appeal, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Throughout this appeal, the veteran has maintained that she 
has had chronic left-sided pain and numbness that radiated 
from her fingers to her hand to her arm, and most recently 
has extended to her shoulder, and that the condition had its 
onset during service in 1985.  

As a preliminary matter, the Board notes that it has reviewed 
the voluminous medical and lay evidence of record, which is 
dated since the 1980s.  Because the service records show that 
the veteran was treated for this condition while on active 
duty, and since the post-service records reflect that the 
veteran suffers from similar complaints, the Board will 
briefly summarize the in-service and post-service findings 
and diagnoses, and then focus on the June 2003 VA joints 
examination report, which address whether this disability was 
incurred in or aggravated by her military service.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service medical records reflect that in May 1985, the 
veteran was diagnosed as having intermittent paresthia of the 
left arm.  In addition, the Report of Medical Examination, 
conducted for separation purposes in September 1992, shows 
that she had left arm numbness and tingling; the physician 
indicated that the "neurological" examination was abnormal.  
Further, the post-service medical evidence, including that 
contained in VA examination reports dated in November 1993, 
April 1998, September 2000, February 2001, July 2002 and June 
2003, as well as VA treatment records dated from August 1994 
to May 2003, reflect that the veteran was diagnosed as having 
numbness and tingling left arm; left arm radicular symptoms; 
left carpal tunnel syndrome; cervical radiculopathy; C5-C6 
radiculopathy, left; C6-C7 radiculopathy on the left; 
thoracic outlet syndrome; tendonitis; chronic left arm pain 
of undetermined etiology; and left shoulder impingement 
syndrome.  

Because some pertinent records had not been associated with 
the claims folder, and in light of the multiplicity of 
diagnoses and the absence of any medical evidence addressing 
whether any a disability manifested by left arm and left and 
discomfort was incurred in or aggravated by service, in March 
2003 the Board determined that further development was 
necessary.  Following the receipt of VA outpatient treatment 
records, dated from August 2002 to May 2003, in June 2003 the 
veteran was afforded a VA joints examination to confirm 
whether she had a disability manifested by left arm and left 
and discomfort, and if so, the correct diagnosis of the 
condition; the Board also directed the examiner to opine as 
to whether the condition was incurred in or as a result of 
her period of active duty.

At the outset of the June 2003 VA joints examination report, 
physician discussed the veteran's pertinent medical and 
occupational history, as well as her treatment regimen.  The 
examination revealed that she had tenderness to palpation at 
her left acromioclavicular joint.  There was no crepitus with 
range of motion exercises, and she had left shoulder 
abduction to 160 degrees, forward flexion to 120 degrees, and 
external and internal rotation to 60 degrees.  The cross-arm 
test was negative and she had positive Hawkin's and Neer's 
signs.  The veteran also had positive supraspinatus isolation 
testing with pain, as well as pain with external rotation of 
her shoulder.  The examination further disclosed that she had 
no pain with internal rotation and that she had a negative 
drop-arm test.  In addition, the veteran exhibited normal 
sensation throughout her left upper extremity, with the 
exception of some numbness in her left thumb.  The examiner 
also observed that diagnostic studies performed in July 2000 
revealed that she had degenerative changes in the 
glenohumeral joint, and to a lesser extent, in the 
acromioclavicular joint.

Following his physical examination of the veteran and review 
of her records, the physician acknowledged the multiple 
impressions of various other VA examiners, but diagnosed her 
as having left shoulder impingement syndrome.  In offering 
this assessment, he acknowledged that the diagnosis did not 
account for her left thumb numbness, but pointed out it did 
take into consideration all of her other upper extremity 
problems, as well as her very specific physical examination 
findings.  The examiner added that he had reviewed her claims 
folder in detail and found no documentation showing that she 
had been diagnosed as having impingement syndrome.  The 
physician stated, however, that based on her history and the 
clinical findings, although she likely had a radiculopathy as 
the origin of her pain, currently the predominance of her 
pain was from her shoulder, which seemed "clearly" to be an 
impingement syndrome, with some possible rotator cuff 
tenderness based on the examination findings.  In addition, 
he explained why the other diagnoses of record were not 
correct.  Finally, and quite significantly, the physician 
opined that the condition had its onset during the veteran's 
period of active duty.  

As discussed above, after a detailed review of the claims 
folder and a comprehensive physical examination, the 
physician who conducted the June 2003 VA joints examination 
determined that the veteran's a disability manifested by left 
arm and hand discomfort stemmed from her left shoulder 
impingement syndrome, and he opined that the condition had 
its onset during her period of active duty.  The June 2003 
examination report is the only competent medical evidence of 
record addressing this issue, and in light of this medical 
evidence, and in the absence of any contradictory medical 
opinion addressing the etiology of onset of her left shoulder 
impingement syndrome, the Board finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for this condition.


ORDER

Service connection for left shoulder impingement syndrome is 
granted.

REMAND

In March 2003, the Board undertook additional development of 
the veteran's claim of service connection for acid reflux 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  As noted in the introduction, however, in Disabled 
American Veterans v. Secretary of Veterans Affairs, the 
Federal Circuit invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  As 
such, because the veteran has not waived initial RO 
consideration of the evidence obtained directly by the Board, 
in light of the Federal Circuit's decision, this issue must 
be remanded.  

In addition, in a September 2002 rating decision, the RO 
granted service connection for uterine fibroids and assigned 
an initial noncompensable evaluation for this condition, 
effective January 13, 2000.  In a letter dated later that 
same month, the RO notified her of the determination and her 
appellate rights.  In a July 2003 statement, the veteran 
stated that she wished to appeal the denial of her fibroid 
tumor claim.  The Board accepts the veteran's July 2003 
statement as a Notice of Disagreement (NOD) with the initial 
noncompensable evaluation pursuant to 38 C.F.R. § 20.201 
(2002); however, the RO has not issued her a Statement of the 
Case (SOC) with respect to this claim.  Under these 
circumstances, the Board must also remand this issue to the 
RO for the issuance of that SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should readjudicate the 
veteran's claim of service connection for 
acid reflux in light of the evidence 
received since its January 2003 SOC.

2.  The RO must issue the veteran an SOC 
with respect to her claim challenging the 
initial noncompensable evaluation 
assigned for her uterine fibroids, to 
include notification of the need to 
timely file a Substantive Appeal to 
perfect her appeal on this issue.  

3.  If the determination of the veteran's 
acid reflux claim remains adverse to her, 
she and her representative must be 
furnished Supplemental Statement of the 
Case (SSOC) and be given an opportunity 
to respond.  The SSOC must contain notice 
of all relevant actions taken on this 
claim, to include all pertinent evidence 
received since the January 2003 SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



